Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/02/2021 was filed before the mailing date of the FAOM.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 31 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The disclosure would not allow one skilled in the art to implement “a reciprocating syringe having a common movable plunger within a single barrel, with a first plunger side receiving air from the fluid well insert cavity via a vent and an opposing second plunger side delivering fluid to the fluid well insert cavity via a corresponding fluid aspirate/dispense port”. 
Claim 31 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claimed “reciprocating syringe having a common movable plunger within a single barrel, with a first plunger side receiving air from the fluid well insert cavity via a vent and an opposing second plunger side delivering fluid to the fluid well insert cavity via a corresponding fluid aspirate/dispense port” subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 19 recites “comprising one or more reagent wells, optionally provided within the fluid well insert” and unclear if the reagent wells are claimed or not claimed because of the term “optionally”. For prosecution, the limitation “reagent wells” will be interpreted to be unclaimed.
Claim 20 recite “optionally with a pierceable film” and is unclear if the pierceable film is claimed or not claimed because of the limitation “optionally”. For prosecution, the limitation “pierceable film” will be interpreted to be unclaimed.
Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the connections between “a reciprocating syringe having a common movable plunger within a single barrel, with a first plunger side receiving air from the fluid well insert cavity via a vent and an opposing second plunger side delivering fluid to the fluid well insert cavity via a corresponding fluid aspirate/dispense port”, “corresponding fluid aspirate/dispense port 670”, “vent 80”, “manually or automated with a computer processing unit (CPU) implemented volume monitoring and controller system 690”. For prosecution, the limitation will be interpreted to mean a “generic syringe” capable of being moving fluids to and/or from a vent or corresponding fluid aspirate/dispense port.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-9, 11-12, and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vollenweider et al (US20190091696A1 published 03/28/2019; hereinafter Vollenweider).
Regarding claim 1, Vollenweider teaches a microfluidic device (processing system 100 – Fig. 1) for image multiplexing, the microfluidic device comprising: 
a base structure (flow cell carrier 104 – Fig. 1) comprising an optical window (flow cell carrier 104 with one or more apertures 144 – Fig. 1 and paragraph 61); 
a fluid well insert being configured to be coupled to the base structure (a fluidic handling unit 102 coupled to the flow cell carrier 104 – Fig. 1) and to retain a microscope slide (baseplate 110 of the fluidic handling unit 102 can have a form factor to hold a microscope slide – Fig. 1 and paragraph 27) for mounting of a biological sample within the microfluidic device (baseplate 110 is capable of retaining samples on a slide for applications where chemical analysis processes are performed on multiple samples in parallel – paragraph 27), the fluid well insert being further configured to provide a fluid to the biological sample (fluidic handling unit 102 connects the fluid reservoir 136 in fluidic communication with the microfluidic flow cell 108 – Fig. 1 and paragraph 33); and 
a fluid well insert lid is coupled to the fluid well insert (a top cover 142 coupled to the fluidic handling unit 102 – paragraph 53) or the fluid well insert comprises a fluid well insert lid.
Regarding claim 2, Vollenweider teaches the microfluidic device of claim 1, wherein the fluid well insert lid comprises an opaque cover material (top cover 142 can be made of, for example, a solid piece of metal e.g. stainless steel – paragraph 53).
Regarding claim 4, Vollenweider teaches the microfluidic device of claim 1, wherein the base structure further comprises at least one quick release coupling mechanism (retention members 126 disposed on flow cell carrier 104 couples the fluidic handling unit 102 to the flow cell carrier 104 – Fig. 1 and paragraph 62) for releasably attaching the fluid well insert to the base structure (retention members 126 are releasable – Figs. 1-4).
Regarding claim 5, Vollenweider teaches the microfluidic device of claim 4, comprising a plurality of quick release coupling mechanisms each comprising a respective rotatable lug (retention members 126 disposed on flow cell carrier 104 couples the fluidic handling unit 102 to the flow cell carrier 104 – Fig. 1 and paragraph 62), and wherein the rotatable lugs are configured to engage with a respective ledge portion provided on the fluid well insert (retention members 126 engages the baseplate 110 of the flow cell carrier 104 – Fig. 1 and paragraph 62).
Regarding claim 6, Vollenweider teaches the microfluidic device of claim 5, wherein the rotatable lugs are provided on respective spring clamps attached to the base structure (retention members 126 can be, for example, spring-loaded plastic tabs. In one exemplary embodiment, the spring-loaded plastic tabs are biased in a retention position – paragraph 63).
Regarding claim 7, Vollenweider teaches the microfluidic device of claim 1, wherein the optical window is substantially transparent to electromagnetic radiation (allowing visual observation of microfluidic flow cell 108 by an inverted microscope – paragraph 61) in at least one of the infrared, near-infrared, visible and/or ultraviolet spectra (apertures 144 can be positioned to allow visual or optical access of microfluidic flow cell 108 – paragraph 61).
Regarding claim 8, Vollenweider teaches the microfluidic device of claim 1, wherein the fluid well insert (a fluidic handling unit 102 – Fig. 1) further comprises a fluid well insert cavity (a fluid reservoir 136 of the fluidic handling unit 102 for holding fluids – Fig. 1 and paragraph 31) for providing a fluid in contact with the biological sample (fluid reservoir 136 can be in fluidic communication with microfluidic flow cell 108 via a fluidic network when fluidic handling unit 102 is placed down on flow cell carrier 104 – paragraph 31).
Regarding claim 9, Vollenweider teaches the microfluidic device of claim 8, wherein the fluid well insert further comprises one or more of: a fluid dispenser cavity in fluid communication with the fluid well insert cavity and/or (“and/or” is interpreted as “or” under BRI) a fluid aspiration cavity (open end 134 – Figs. 1-5) in fluid communication with the fluid well insert cavity (fluids can be inserted into and removed from fluidic inlet block 112 via open end 134 by manual or robotic pipetting – paragraph 31).
Regarding claim 11, Vollenweider teaches the microfluidic device of claim 9, wherein the fluid aspiration cavity (open end 134 – Figs. 1-5) and/or (“and/or” is interpreted as “or” under BRI) the at least one fluid guide structure comprise a shaped floor portion (the shape of the open end 134 is capable of retain a fluid – Figs. 1-5) configured to enable the fluid aspiration cavity to retain fluid therein should the microfluidic device be untilted (“should the microfluidic device be untilted” is interpreted as contingent limitation and is deemed unclaimed per MPEP 2111.04).
Regarding claim 12, Vollenweider teaches the microfluidic device of claim 9, wherein the fluid aspiration cavity (open end 134 – Figs. 1-5) and/or the at least one fluid guide structure comprise a fluid dam structure (rim of the open end 134 is a fluid dam that retains the fluid – Figs. 1-5) therein.
Regarding claim 16, Vollenweider teaches the microfluidic device of claim 9, wherein the fluid well insert (apertures 144 formed allowing visual observation of microfluidic flow cell 108 by an inverted microscope – paragraph 61) is configured to enable a labelled portion of the microscope slide (microfluidic flow cell 108 can be formed from a glass slide typically used in standard microscopy – paragraph 69) to remain visible when in use.
Regarding claim 17, Vollenweider teaches the microfluidic device of claim 9, wherein the base structure further comprises one or more fiducial features provided thereon for aligning images of the microscope slide (include one or more locating features (not shown) that facilitate aligning baseplate 110 with flow cell carrier 104. The locating features can be formed on a surface of the baseplate 110 and a surface of the flow cell carrier 104 – paragraph 28).
Regarding claim 18, Vollenweider teaches the microfluidic device of claim 9, further comprising one or more heater and/or cooler operable to control the temperature thereof (slide processing unit 132 can include sensors such as temperature sensor and feedback from these sensors can trigger the integrated slide processing unit 132 to take a specific action or actions – paragraph 80).
Regarding claim 19, Vollenweider teaches the microfluidic device of claim 9, further comprising one or more reagent wells (the processing system 100 comprises multiple fluid reservoirs 136 – Fig. 1), optionally provided within the fluid well insert (see 112b rejection above), wherein said one or more reagent wells are pre-loaded with stains needed for an automated multiplexing process (the integrated slide processing unit can be used to apply and remove liquid reagents, such as those used in staining – paragraph 20).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Vollenweider in view of McNeely et al (US20040037739A1 published 02/26/2004; hereinafter McNeely).
Regarding claim 3, Vollenweider teaches the microfluidic device of claim 1, wherein the fluid well insert lid further comprises a fluid input port and a fluid aspiration port.
However, Vollenweider does not teach wherein the fluid well insert lid further comprises a fluid input port and a fluid aspiration port.
McNeely teaches an interface for automated processing of microarray slides, wherein the fluid well insert lid (opaque lid 624 – Fig. 2) further comprises a fluid input port (inlet hole 612 – Fig. 2) and a fluid aspiration port (outlet hole 614 – Fig. 2). McNeely (paragraph 83) teaches that it would be advantageous to use an inlet hole 612 and outlet hole 614 to allow air or fluid already present in the reaction chamber to escape through the outlet hole 614 while injecting fluids.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the top cover 142, as taught by Vollenweider, with the inlet hole 612 and outlet hole 614 and flow path, taught by McNeely, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because the modification is a simple rearrangement of parts.
Claims 10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Vollenweider in view of Nishijima et al (US20060159588A1 published 02/26/2004; hereinafter Nishijima).
Regarding claim 10, Vollenweider teaches the microfluidic device of claim 9, wherein a fluid well insert cavity and/or (“and/or” is interpreted as “or” under BRI) the fluid well insert (a fluidic handling unit 102 – Fig. 1).
However, Vollenweider does not teach a fluid well insert further comprises at least one fluid guide structure configured to channel fluid into the fluid aspiration cavity as the microfluidic device is tilted.
Nishijima teaches chemical analysis device wherein a fluid well insert cavity and/or the fluid well insert (a plurality of inspection cartridges 2 – Fig. 5) further comprises at least one fluid guide structure (the constriction between specimen container 310 and serum unit quantity container 312 – Figs. 5-6) configured to channel fluid into the fluid aspiration cavity as the microfluidic device is tilted (whole blood 501 flows from the specimen container 310 to the serum unit quantity container 312 – Figs. 7-8). Nishijima also teaches that it would be advantageous to use the specimen container 310 and serum unit quantity container 312 to gain the function of separating whole blood (paragraph 72-74).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the shape of the reservoir, as taught by Vollenweider, with the shape of the specimen container 310 and the serum unit quantity container 312, taught by Nishijima, to gain the additional function above. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because the modification is a simple direct substitution. 
Regarding claim 13, Vollenweider teaches the microfluidic device of claim 12.
However, Vollenweider does not teach wherein the fluid dam structure has a substantially triangular cross sectional shape.
Nishijima teaches a chemical analysis device wherein the fluid dam structure has a substantially triangular cross sectional shape (a substantially triangle portion at the radially inner side, and a partition wall 832 as a dam is arranged therebetween – paragraph 162). Nishijima teaches it would be advantageous to use a dam to control the direction of fluid flow.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the shape of the rim of the open end 134, as taught by Vollenweider, with the substantially triangular shape, taught by Nishijima, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because it’s a simple change in shape and size.
Regarding claim 14, Vollenweider, modified by Nishijima, teaches the microfluidic device of claim 13, wherein the substantially triangular cross sectional shape. 
Although Vollenweider, modified by Nishijima, does not explicitly teaches provides a sloped surface portion thereof angled at345180614.1U.S. Application No. To be AssignedFiled: August 28, 2020Preliminary Amendment an angle (α) from about 10◦ to about 15◦ with respect to a floor portion of the fluid well insert, Vollenweider, modified by Nishijima, teaches a rim around the open end 134.
The limitation “thereof angled at345180614.1U.S. Application No. To be AssignedFiled: August 28, 2020Preliminary Amendment an angle (α) from about 10◦ to about 15◦ with respect to a floor portion of the fluid well insert” is a mere aesthetic design change over Vollenweider, modified by Nishijima, and per MPEP 2144.04 I matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. Furthermore, one of ordinary skill would understand that angled at an angle (α) from about 10◦ to about 15◦ is a change in size and proportion over the Vollenweider reference and is therefore not patentably distinct (see MPEP 2114.04 IV).
Regarding claim 15, Vollenweider teaches the microfluidic device of claim 9.
However, Vollenweider does not teach wherein the fluid dispenser cavity comprises at least one off axis fluid entry point therein.
Nishijima teaches a chemical analysis device wherein the fluid dispenser cavity (specimen container 310 and cap 92 in the inspection cartridge 2 – Fig. 5) comprises at least one off axis fluid entry point therein (specimen injection inlet 301 leading into the specimen container 310 is off the central axis of the specimen container 310 – paragraph 70). Nishijima teaches that it would be advantageous to use a specimen injection inlet 301 and a cap 92 to prevent the specimen from flowing out of the inspection cartridge 2.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the fluidic handling unit 102, as taught by Vollenweider, with a specimen injection inlet 301 and a cap 92, taught by Nishijima, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because the modification is a simple direct substitution for predictable results.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Vollenweider in view of Williams et al (US20160327487A1 published 02/26/2004; hereinafter Williams).
Regarding claim 20, Vollenweider teaches the microfluidic device of claim 19.
However, Vollenweider does not teach wherein the reagent wells are covered, optionally with a pierceable film (see 112b rejection above).
Williams teaches reaction chambers for use in system for detecting contaminants in biological samples, wherein the reagent wells are covered with a pierceable film (preferably pre-scored or perforated 416 of the film 410 above the reaction chamber 404 in a way that allows the user to pierce through the film 410 using a pipette – paragraph 73). Williams (paragraph 73) also teaches that it would be advantageous to use a perforated film to provide a visual cue to the user that they have completed the sample deposition step.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the open end 134, as taught by Vollenweider, with the pre-scored film 410, taught by Williams, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because the modification is a simple substitution of one known element for another to obtain predictable results.
Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Vollenweider in view of Zhang et al (US20150362411A1 published 12/17/2015; hereinafter Zhang).
Regarding claim 21, Vollenweider teaches the microfluidic device of claim 1.
However, Vollenweider does not teach wherein the fluid well insert lid and the fluid well insert are formed as a single component in the form of a closed top fluid well insert.  
Zhang teaches a microfluidic device for imaging a tissue sample wherein the fluid well insert lid and the fluid well insert are formed as a single component (a plurality of walls 24 with a transparent wall 26 defining a portion of the tissue chamber 18 can comprise a portion of the substrate 14 – paragraph 46 and Fig. 4A-B) in the form of a closed top fluid well insert (tissue chamber 18 has a closed top with a liquid inlet channel 20 and a liquid outlet channel 22 – Fig. 4A-B). Zhang teaches it would be advantageous to use the tissue chamber 18 to gain the function of a central acquisition and control module 62 to track patient tissue samples such that the samples are not lost or mixed-up.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device, taught by Vollenweider, with a tissue chamber 18 and a central acquisition and control module 62, taught by Zhang, to gain the function of tracking patient tissue samples such that the samples are not lost or mixed-up.
Regarding claim 22, Vollenweider, modified by Zhang, teaches the microfluidic device of claim 21, wherein the closed top fluid well insert further comprises at least one integral snap fitting (retention members 126 can be, for example, spring-loaded plastic tabs and are capable of being snapping in place – Fig. 1 and paragraph 63) to releasably couple the closed top fluid well insert to the base structure (the fluidic handling unit 102 is capable of being detachable – Fig. 1).  
Regarding claim 23, Vollenweider, modified by Zhang, the microfluidic device of claim 21, wherein the closed top fluid well insert (a plurality of walls 24 with transparent wall 26 defining a portion of the tissue chamber 18 can comprise a portion of the substrate 14 – paragraph 46 and Fig. 4A-B) further comprises a fluid aspirate/dispense port (a liquid inlet channel 20 – Fig. 4A-B) and a vent located (a liquid outlet channel 22 – Fig. 4A-B) on a top surface (a liquid inlet channel 20 and a liquid outlet channel 22 on the walls 24 – Fig. 4A-B) of the closed top fluid well insert.  
Regarding claim 24, Vollenweider, modified by Zhang, the microfluidic device of claim 21, comprising at least one fluid aspirate/dispense port (a liquid inlet channel 20 and a liquid outlet channel 22 – Fig. 4A-B) and/or at least one vent (“and/or at least one vent” is interpreted as “or at least one vent”) that is offset from a central position where the biological sample is to be located.  
Claims 26-29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Vollenweider in view of Powers et al (US20160097763A1 published 04/07/2016; hereinafter Powers).
Regarding claim 26, Vollenweider teaches the microfluidic device of claim 1, wherein the microscope slide and the fluid well insert lid define a fluid well cavity (fluidic network when fluidic handling unit 102 is placed down on flow cell carrier 104 having a microfluidic flow cell 108 – paragraph 31), 
However, Vollenweider does not teach that the fluid well cavity having an adjustable and/or switchable volume.  
Powers teaches a cartridge-based detection system wherein the fluid well cavity having an adjustable and/or switchable volume (dial channel 175 bridges the gap between the paired reagent chambers 160 – paragraph 29 and Fig. 16) (the paired different reagent chambers 160 have different volumes – Fig. 16). Powers teaches it would be advantageous to use the dial bridges and paired reagent chambers to gain the function of holding different reagents (paragraph 29).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the flow cell carrier, as taught by Vollenweider, with the dial bridges and paired reagent chambers, taught by Powers, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Vollenweider and Powers both teach analysis devices for biological samples.
Regarding claim 27, Vollenweider, modified by Powers, the microfluidic device of claim 26, comprising a fluid well insert (dial channel 175 is removable from the paired reagent chambers 160 – paragraph 29 and Fig. 16) that is configured to provide the fluid well cavity with the adjustable and/or switchable volume (dial channel 175 bridges the gap between the paired reagent chambers 160 – Powers paragraph 29 and Fig. 16).  
Regarding claim 28, Vollenweider, modified by Powers, the microfluidic device of claim 27, wherein the fluid well insert comprises: 
a rotatable dial actuatable to select a volume of the fluid well cavity (dial channel 175 bridges the gap between the paired reagent chambers 160 – Powers paragraph 29 and Fig. 16); 
a fluid well insert frame comprising a through cavity (paired reagent chambers 160 – Powers paragraph 29 and Fig. 16); and 
a diaphragm plate (the dial 170 comprises two ridges disposed on the dial side wall thereon that set into two grooves on in the cartridge forming a seal – Powers paragraph 166), 
wherein the fluid well insert frame is configured to retain the rotatable dial and the diaphragm plate substantially within the though cavity (the dial 170 is rotatable in the paired reagent chambers 160 – Powers paragraph 90 and Fig. 16).  
Regarding claim 29, Vollenweider, modified by Powers, the microfluidic device of claim 28, wherein the fluid well insert frame further comprises one or more fluid aspirate/dispense ports (paired reagent chambers 160 has multiples outlet leading to the dial channel 175 of the dial 170 – Powers paragraph 29 and Fig. 16) and/or one or more vents (“and/or one or more vents” is interpreted as “or one or more vents”).  
Regarding claim 31, Vollenweider teaches the microfluidic device of claim 1.
However, Vollenweider does not teach a reciprocating syringe having a common movable plunger within a single barrel, with a first plunger side receiving air from the fluid well insert cavity via a vent and an opposing secondPage 7 of 9Second Preliminary AmendmentU.S. Application No. 17/165,424Filed September 15, 2021Attorney Docket No. 818258 plunger side delivering fluid to the fluid well insert cavity via a corresponding fluid aspirate/dispense port.  
Powers teaches a cartridge-based detection system wherein a reciprocating syringe (system comprises a syringe having a needle – paragraph 12) having a common movable plunger within a single barrel (a generic syringe has a barrel and plunger and Powers teaches a syringe 140 – Fig. 5) (first collar and the second collar snuggly hold the syringe into the syringe channel – paragraph 12), with a first plunger side receiving air from the fluid well insert cavity via a vent (a generic syringe is capable of receiving air from the reagent chambers – paragraph 12; see 112a rejection) and an opposing secondPage 7 of 9Second Preliminary AmendmentU.S. Application No. 17/165,424Filed September 15, 2021Attorney Docket No. 818258 plunger side delivering fluid to the fluid well insert cavity via a corresponding fluid aspirate/dispense port (a generic syringe is capable of delivering fluid to the reagent chambers – paragraph 12; see 112a rejection). Powers also teaches that it would be advantageous to use a cartridge designed to contain all medical waste, including the syringe, to facilitate quick and safe disposal. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device, as taught by Vollenweider, with the syringe, taught by Powers, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because the modification is a simple direct substitution to achieve expected outcomes. 
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Vollenweider, modified by Zhang, in view of Lee (US Patent No. 5,402,288 A published 03/28/1995).
Regarding claim 25, Vollenweider, modified by Zhang, the microfluidic device of claim 21, 
However, Vollenweider, modified by Zhang, does not teach wherein at least one rotatable eccentric cam attached to the base structure and wherein at least one rotatable eccentric cam is/are configured to engage with the microscope slide so as to releasably lock the microscope slide in place on the base structure. 
Lee teaches wherein at least one rotatable eccentric cam attached to the base structure (feeding mechanism 36 includes an eccentric cam 54 attached to the main body 14 – Figs. 1-4) and wherein at least one rotatable eccentric cam is/are configured to engage with the microscope slide so as to releasably lock the microscope slide in place on the base structure (eccentric cam 54 is secured to the slide plate 56 via a tensile spring 66 for biasing the slide plate 56 against the eccentric cam 54 – Fig. 4). It would be advantageous to use an eccentric cam to hold the cassette to prevent it from falling out of the device.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the flow cell carrier 104, as taught by Vollenweider as modified by Zhang, with the eccentric cam mechanism, taught by Lee, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because the modification is a simple direct substitution to achieve expected results.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Vollenweider, modified by Powers, in view of Nishijima et al (US20060159588A1 published 07/20/2006).
Regarding claim 30, Vollenweider, modified by Powers, the microfluidic device of claim 26, wherein the volume of the fluid well cavity is adjustable and/or switchable (dial channel 175 bridges the gap between the paired reagent chambers 160 – paragraph 29 and Fig. 16) (the paired different reagent chambers 160 have different volumes – Fig. 16). 
However, Vollenweider, modified by Powers, does not teach a volume range of 1µL– 7000µL.
Nishijima teaches a chemical analysis device wherein a volume range of 1µL– 7000µL (serum unit quantity container 312 is 300 micro-liters – paragraph 104). It would be advantageous to use a 300 micro-liter to gain the function of utilizing small sample volumes of 500 microliters.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the size of the reagent chambers 160, as taught by Vollenweider as modified by Powers, with the 300 microliter serum unit quantity container, taught by Nishijima, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because the modification is a simple change in shape.
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Vollenweider, modified by Powers, in view of Williams.
Regarding claim 32, Vollenweider, modified by Powers, teaches the microfluidic device of claim 31.
However, Vollenweider, modified by Powers, does not teach wherein the reciprocating plunger is controlled by a computer processing unit (CPU) implemented volume monitoring and controller system.
Williams teaches a system for use in rapid sample analysis wherein the reciprocating plunger is controlled by a computer processing unit (CPU) implemented volume monitoring and controller system (microprocessor 1102 sends a signal to actuate the motor 226, which drives the piston 224 and piston rod 224A forward to engage the fluid displacement mechanism 900 – paragraph 127) (testing device 100 is controlled by a microprocessor 1102). Williams teaches that it would be advantageous to use to a microprocessor 1102 controller to gain the function of reading detailed information for the test to be performed from RFID tag located on the test cartridge assembly. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device, as taught by Vollenweider as modified by Powers, with the microprocessor, taught by Williams, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Vollenweider, Powers, and Williams all teach devices for sample analysis.
Double Patenting
Claims 1-20 of this application is patentably indistinct from claims 1-20 of Application No. 17/165,424. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINGCHEN SHI whose telephone number is (571)272-2538. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 5712727129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.C.S./Examiner, Art Unit 1796                                                         

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797